     Case 14-50333-gs   Doc 618   Entered 04/08/20 14:35:59    Page 1 of 4


                                                      FILED
                                                       MAR 16 2020
                                                   SUSAN M. SPRAUL, CLERK
                                                     U.S. BKCY. APP. PANEL
                                                     OF THE NINTH CIRCUIT

             UNITED STATES BANKRUPTCY APPELLATE PANEL

                         OF THE NINTH CIRCUIT

In re:                        )          BAP No.      NV-19-1184
                              )
ANTHONY THOMAS and WENDI      )          Bk. Nos.     3:14-bk-50333-GS
THOMAS;                       )                       3:14-bk-50331-GS
AT EMERALD, LLC,              )                    (Jointly Administered)
                              )
                Debtors.      )
                              )
                              )
ANTHONY THOMAS,               )
                              )
                Appellant,    )
                              )
v.                            )          ORDER DISMISSING APPEAL
                              )
JERI COPPA-KNUDSON, Chapter 7 )
Trustee,                      )
                              )
                Appellee.     )
                              )

Before:   FARIS, BRAND, and TAYLOR, Bankruptcy Judges.

     The Panel received and considered the unopposed motion to

voluntarily dismiss this appeal, signed by appellant.                 See Fed.

R. Bankr. P. 8023.

     The motion is GRANTED, and this appeal is hereby ORDERED

DISMISSED.
        Case 14-50333-gs         Doc 618      Entered 04/08/20 14:35:59         Page 2 of 4




BAP#: NV-19-1184
Debtor: ANTHONY THOMAS & WENDI THOMAS; AT EMERALD, LLC
Re:     BAP Order Dismissing Appeal




                               CERTIFICATE OF MAILING

The undersigned, deputy Clerk of the U.S. Bankruptcy Appellate Panel of the Ninth Circuit,
hereby certifies that a copy of the document to which this certificate is attached was transmitted
this date to all parties of record to this appeal, to the United States Trustee and to the Clerk of the
Bankruptcy Court.

                                             By: Vincent Barbato, Deputy Clerk
                                             Date: March 16, 2020
Case 14-50333-gs   Doc 618   Entered 04/08/20 14:35:59   Page 3 of 4
Case 14-50333-gs   Doc 618   Entered 04/08/20 14:35:59   Page 4 of 4
